BLUE, Acting Chief Judge.
Deborah C. Andrews, the mother, appeals an order granting a downward modification of the child support obligation of Robert C. Andrews, the father. The Father requested a downward modification of child support on grounds of reduction in income, reduction in child care costs, and unpredictability of secondary income. The Mother agreed that the Father’s income was less than at the time of the dissolution of marriage, but initially disagreed with his request for a modification. The record, however, shows that the Mother, through counsel, agreed with the modification at the hearing. Faced with the agreement of the parents to a modification, the trial judge was not required to make the Father prove a substantial change in circumstances. Accordingly, we affirm the modification.
We do find error, however, with the-percentage to be applied to the Father’s secondary income. The Father had income from employment as a school teacher and from three citrus-related, family businesses. The trial court erroneously determined that the percentage of child support to be paid from the latter income was twenty-eight percent. The correct percentage is thirty-three percent, the same percentage that applies to the Father’s primary income.
Accordingly, we affirm the modification, reverse the percentage as to the secondary income and remand with instructions to correct the percentage of the Father’s secondary income in the order modifying support.
WHATLEY and CASANUEVA, JJ., concur.